UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 96-4206

JOSEPH CRUM,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Benson E. Legg, District Judge.
(CR-94-384-L)

Submitted: November 12, 1996

Decided: December 6, 1996

Before WIDENER, MURNAGHAN, and MICHAEL, Circuit
Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Kenneth D. Auerbach, Silver Spring, Maryland, for Appellant. Lynne
A. Battaglia, United States Attorney, Katharine J. Armentrout, Assis-
tant United States Attorney, Baltimore, Maryland, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Joseph Crum appeals his convictions for conspiracy to distribute
powder and crack cocaine and possession of cocaine with intent to
distribute. Finding no reversible error, we affirm.

Testimony at trial revealed that Crum led a drug ring that operated
primarily out of Carver Hall, a housing project in Baltimore. Crum
contracted with Donovan Dorsey to use Dorsey's home near Carver
Hall as a stash house for the organization. Crum and other members
of his organization went to the house each day to count drug proceeds
and check on inventory.

Although Crum's workers already carried guns, Crum wanted more
guns. Dorsey introduced Crum to Tyrone McLaughlin, who could
purchase guns legitimately. McLaughlin supplied Crum with the guns
he had ordered and then provided information about the organization
to the police. During his dealings with Crum, McLaughlin had seen
drugs and money in Dorsey's house and had witnessed at least one
drug transaction there.

Law enforcement authorities had been investigating the Crum orga-
nization for some time prior to McLaughlin's contact with police.
After McLaughlin provided the police with information about
addresses used by members of the organization, police obtained
search warrants for many of those locations, including Dorsey's
home. Among the items recovered from the search were guns, crack
cocaine, drug paraphernalia, and cash.

After the search of his home, Dorsey began to provide information
to the police. He informed authorities that Crum travelled to New
York by train to obtain fresh supplies of cocaine. Dorsey also told
authorities about the vehicles that members of Crum's organization
used.

Officers then set up surveillance around Carver Hall to watch for
any of the vehicles Dorsey had identified. They followed one of the

                    2
cars, driven by Crum lieutenant Tyrone Watts, from the project to
Penn Station in Baltimore. Watts picked up Crum and a female com-
panion at the train station. Before Crum got into the car, officers saw
him remove a jacket from a bag he was carrying. They noticed in the
corners of the bags two objects which officers believed from experi-
ence might be packages of narcotics.

Watts and his passengers drove off. Officers decided to stop the
vehicle based on their suspicion that it contained narcotics. Instead of
pulling over, Watts led police on a high-speed chase through Balti-
more. The chase ended only when Watts got caught in traffic. He,
Crum, and a passenger bailed out but were later apprehended. Offi-
cers obtained a search warrant for the car and discovered two pack-
ages of cocaine.

The district court denied Crum's motion to suppress evidence
seized during the search of the car. A jury convicted Crum, who now
appeals his convictions.

Crum claims that the district court erred when it denied his motion
to suppress. He contends that the officers lacked a reasonable suspi-
cion that wrongdoing was afoot and that they therefore lacked author-
ity to stop the car Watts was driving.

Officers are permitted to stop a vehicle if there exists a reasonable,
articulable suspicion that criminal activity is occurring. United States
v. Rusher, 966 F.2d 868, 875 (4th Cir.), cert. denied, 506 U.S. 926
(1992); see Terry v. Ohio, 392 U.S. 1, 27 (1968). Courts look at the
totality of the circumstances to determine whether reasonable suspi-
cion existed. United States v. Sokolow, 490 U.S. 1, 9 (1989).

In this case, there was ample reason to suspect that criminal activ-
ity was afoot. Officers had been investigating the Crum organization
for several months. They had information that Watts was a key mem-
ber of the organization and knew that he was driving a car associated
with the organization. He drove from Carver Hall, where the drug
ring conducted most of its business, to Penn Station. Officers knew
that Crum traveled by train to New York to obtain drugs. Watts
picked Crum up at the train station, and Crum held a bag that
appeared to experienced officers to contain packages of narcotics.

                     3
Given these facts, there was ample reason to suspect that criminal
activity was afoot, and there was no Fourth Amendment violation in
this case.

Crum next asserts that the district court erred when it allowed cer-
tain testimony by Dorsey and McLaughlin. Because Crum did not
object to these statements at trial, we review their admission for plain
error. United States v. Olano, 507 U.S. 725, 731-32 (1993).

Under Fed. R. Evid. 801(d)(2)(E), a statement made by a co-
conspirator of a defendant during the course and in furtherance of the
conspiracy is not hearsay when it is offered against the defendant. To
admit a co-conspirator's statement, the record must demonstrate that
there was a conspiracy involving the declarant and the defendant and
that the statements were made during and in furtherance of the con-
spiracy. United States v. Blevins, 960 F.2d 1252, 1256 (4th Cir. 1992).
It is not necessary for the district court to set forth a detailed rationale
for admitting the statement as long as the record demonstrates the
statement's admissibility. Id.

Crum contends that Dorsey, a co-conspirator, should not have been
allowed to testify that Watts told him, after Crum's arrest, that busi-
ness would continue while Crum was in jail and that Crum would be
out of jail soon to continue running Carver Hall. This statement was
proper under Rule 801(d)(2)(E). Watts' statement shows that the con-
spiracy was ongoing while Crum was in jail and that Watts, a co-
conspirator, would run the organization until Crum's release. Further,
there was other testimony at trial that the ring continued to operate
despite Crum's incarceration. For instance, a letter from Crum to
Watts was read into the record. In the letter, Crum told Watts that he
was "to call the shots and make moves." Dorsey's testimony was
entirely proper. See United States v. Shores, 33 F.3d 438, 443 & n.4
(4th Cir. 1994), cert. denied, ___ U.S. ___, 63 U.S.L.W. 3690 (U.S.
Mar. 20, 1995) (No. 94-7025).

McLaughlin's statements, although not made to a co-conspirator,
were also admissible. McLaughlin testified about two statements
made by Watts to McLaughlin: that a shoebox contained $5000; and
that Crum had work for Watts to do. The reference to the $5000 was
made after McLaughlin drove Watts to Dorsey's house, where Watts

                     4
picked up a shoebox. Watts expressed his concern about how he
might hide the money in the shoebox and whether someone might
question him having so much money on his person. Later that day,
Watts informed McLaughlin, who was still driving Watts around, that
Crum had called him, informing him that his trip had been cancelled
because Crum had work for him [Watts] to do. These statements were
made by Watts, a co-conspirator. And they were made while
McLaughlin assisted Watts in carrying out his duties as a member of
the conspiracy. Thus, they were admissible under Rule 801(d)(2)(E).

McLaughlin also testified that an unidentified co-conspirator told
him that they intended to file the serial numbers off guns that
McLaughlin provided to the organization. When this statement was
made, the unidentified co-conspirator was at the Dorsey stash house,
he was handling the guns that McLaughlin had provided, and the
statement related to what was to be done to the guns. The man was
clearly a member of the organization. His statement was made in an
effort to allay McLaughlin's fears that the guns might be traced back
to him in the hope that either he would not report them stolen or that
he would continue to supply the organization with guns. Again, the
statement was made in furtherance of the conspiracy.

Finally, Dorsey contends that certain testimony by an investigating
officer was inadmissible. Three of the statements were admissible
because they were not offered for their truth but were offered to pro-
vide background information about the investigation. United States v.
Love, 767 F.2d 1052, 1063 (4th Cir. 1985), cert. denied, 474 U.S.
1081 (1986). The other three statements to which Crum objects were
hearsay. However, given the overwhelming strength of the case
against Crum, the admission of these statements was not reversible
error.

We therefore affirm the convictions. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

AFFIRMED

                    5